1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6
 7        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 8 STATE OF NEW MEXICO,

 9          Plaintiff-Appellee,

10 v.                                                                           NO. 29,875

11 TRINIDAD GRANADOS,

12          Defendant-Appellant.


13 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
14 Michael Murphy, District Judge

15 Gary K. King, Attorney General
16 Santa Fe, NM

17 for Appellee

18 Robert E. Tangora, L.L.C.
19 Robert E. Tangora
20 Santa Fe, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 BUSTAMANTE, Judge.
 1        Defendant appeals the denial of his motion to suppress evidence. Defendant

 2 entered into a conditional plea for DWI, reserving his right to appeal the denial of his

 3 motion. We proposed to affirm in a calendar notice. Defendant has responded to that

 4 notice with a memorandum in opposition. We have carefully considered Defendant’s

 5 arguments, but we are not persuaded that affirmance is not the correct disposition in

 6 this case. We therefore affirm.

 7        Defendant was stopped after the officer saw that his windshield was cracked,

 8 and the officer believed the cracked windshield to be a safety hazard. Defendant

 9 continues to argue that the crack in the windshield did not “sufficiently” obscure his

10 vision to constitute a safety hazard.

11        The ruling on a motion to suppress is reviewed to determine “whether the law

12 was correctly applied to the facts, viewing the facts in the light most favorable to the

13 prevailing party.” State v. Cline, 1998-NMCA-154, ¶ 6, 126 N.M. 77, 966 P.2d 785.

14 Our statutes provide that:

15        No person shall drive any motor vehicle with any sign, poster or other
16        nontransparent material upon or in the front windshield, windows to the
17        immediate right and left of the driver or in the rearmost window if the
18        latter is used for driving visibility.

19 NMSA 1978, Section 66-3-846(A) (1997), and that:



                                              2
 1               [I]t is a misdemeanor for any person to drive or move or for the
 2        owner to cause or permit to be driven or moved on any highway any
 3        vehicle or combination of vehicles which is in such unsafe condition as
 4        to endanger any person or which does not contain those parts or is not at
 5        all times equipped with such lamps and other equipment in proper
 6        condition and adjustment.

 7 NMSA 1978, Section 66-3-801(A) (1991).

 8        This Court has held that while Section 66-3-846(A), the section under which

 9 Defendant was originally charged, does not apply in cases involving a cracked

10 windshield, it does indicate that the Legislature determined that “it is unsafe to drive

11 a vehicle when the driver’s vision through the windshield is obscured.” See State v.

12 Munoz, 1998-NMCA-140, ¶ 11, 125 N.M. 765, 965 P.2d 349. In addition, we held

13 that if a cracked windshield constitutes a hazard, the driver of that vehicle creates a

14 danger to the public, and is in violation of Section 66-3-801. Id. A citation that refers

15 to the wrong statute can be ignored if what the officer observed provided reasonable

16 grounds that the vehicle constituted a safety hazard or that another statute was

17 violated. Id. ¶ 9.

18        As discussed in our calendar notice, under either Section 66-3-846(A) or

19 Section 66-3-801, it is unlawful to operate an unsafe vehicle.             See Munoz,

20 1998-NMCA-140, ¶ 13. In this case, the officer saw that Defendant’s windshield was

21 cracked and testified that he believed that the cracked windshield was a safety hazard.

                                               3
1 In addition, the district court was able to view photos of the windshield. Viewing the

2 facts in the light most favorable to the State, we hold that there was sufficient

3 evidence to support the finding of reasonable suspicion to justify the stop.

4        For the reasons discussed above and in our calendar notice, we affirm the

5 district court’s order denying Defendant’s motion to suppress.

6        IT IS SO ORDERED.

7
8                                         MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 JONATHAN B. SUTIN, Judge


12
13 LINDA M. VANZI, Judge




                                            4